PER CURIAM.
This is an appeal from an order of the District Court, entered July 14, 1947, denying defendant's motion to correct a judgment theretofore entered against him. A decision of the sole issue raised on this appeal is dependent upon the construction to be given the Federal Escape Act. 49 Stat. 513, Title 18 U.S.C.A. § 753h. This court heard oral argument on January 21, 1948. The Supreme Court, in United States of America v. Brown, 63 S.Ct. 376, considered and decided the same issue as is presented in the instant appeal. That court construed the Federal Escape Act adversely to the contention here urged by the appellant. Following that decision, the order appealed from must be and is affirmed.